Title: From Thomas Jefferson to William Kerr, 4 March 1807
From: Jefferson, Thomas
To: Kerr, William


                        
                            Washington Mar. 4. 07.
                        
                        Th: Jefferson presents his friendly salutations to Doctr. Kerr, and having occasion to deposit in the bank of
                            Fredricksburg a sum of five hundred and ninety Dollars to be subject to the order of Byrd C. Willis esquire, he takes the
                            liberty of addressing it to Doctr. Kerr personally & by note, as not being acquainted with the particular forms of the
                            bank. he presents him the assurances of his great esteem & respect.
                    